Case 3:17-cv-01823-BRM-LHG Document 69 Filed 01/07/19 Page 1 of 9 PagelD: 1457

 

 

 

 

Julia A. Boss
3059 Hendricks Hill Drive
Eugene, OR 97403
Pro Se Plaintiff
UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
|
In re Insulin Pricing Litigation Civil Action No. 17-699 (BRM)(LHG)
Boss v. CVS Health Civil Action No. 17-01823 (BRM)(LHG)
Bewley v. CVS Health Civil Action No. 17-12031 (BRM)(LHG)
Prescott v. CVS Health Civil Action No. 17-13066 (BRM)(LHG)

 

 

NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE PURSUANT TO

F.R.C.P, 41(a)(1)(A)(i) AND PROPOSED ORDER

WHEREAS, the Foundation Plaintiffs are comprised of Pro Se Plaintiff Julia Boss and
unrepresented corporate Plaintiff the Type 1 Diabetes Defense Foundation, Inc. (“TIDF”).! Julia
Boss, T1DF’s president, has been duly authorized to file this Notice of Voluntary Dismissal

(“Notice”) on behalf of T1 DF. This Notice is entered by the Foundation Plaintiffs as it has

1 We hereby seek permission for T1DF to appear unrepresented by counsel for the sole purpose
of voluntarily dismissing its claims without prejudice in the above-mentioned cases. We are not
aware of any other way to cut this procedural Gordian knot. But in case this request shall not be
granted or in case any provision in this Notice of Voluntary Dismissal shall be held invalid or
unenforceable, the validity, legality and enforceability of the remaining provisions, as they apply
to Julia Boss in her pro se capacity, shall not in any way be affected or impaired.

- Page 1 of 9 -

 
Case 3:17-cv-01823-BRM-LHG Document 69 Filed 01/07/19 Page 2 of 9 PagelD: 1458

become impossible for us to prosecute our claims in Boss v. CVS Health (Civil Action No.
17-01823), Bewley v. CVS Health (Civil Action No. 17-12031), and Prescott vy. CVS Health
(Civil Action No. 17-13066),? for three main reasons: (1) Keller Rohrback’s de facto refusal to
prosecute the Bewley and Prescott cases to the sole benefit of a joint enterprise between fourteen

law firms (including interim co-lead counsel and Keller Rohrback), the MSP Plaintiffs and PBM

2 It is the Foundation Plaintiffs’ understanding that their claims in Jn re Insulin Pricing Litigation
(Civil Action No. 17-00699) have already been dismissed by virtue of the unconsolidation of
Boss v. CVS Health (Civil Action No. 17-01823). If this is not the case, this Notice of Voluntary
Dismissal equally applies to any claim of the Foundation Plaintiffs that may have survived the
unconsolidation in In re Insulin Pricing Litigation.

- Page 2 of 9 -
Case 3:17-cv-01823-BRM-LHG Document 69 Filed 01/07/19 Page 3 of 9 PagelD: 1459

Defendants (collectively the “Joint PBM-Payer Enterprise”), (2) Keller Rohrback’s participation
in the Joint PBM-Payer Enterprise—i.e. its execution of the Tolling and Standstill Agreement in
In re Insulin Pricing Litigation, which specifically references Boss v. CVS Health (Article 9) and

which extends co-lead counsel’s control over all current named plaintiffs and part of the putative

3 Several firms that signed the Agreement have extensive relationships with current and former
payer clients. Hagens Berman has litigated cases on a similar fact pattern for Community
Catalyst’s Prescription Access Litigation project, including a 2003 putative class action filed in
California on behalf of payers to secure, for their payer clients, full rebate pass-through.
American Federation of State County and Municipal Employees v. AdvancePCS, et al. No. BC
292227 (Cal. Super. Ct., Los Angeles Cty. Apr. 4, 2003)(first amended representative action. and
complaint stating that “PBMs are failing to disclose and pass on” savings to benefit providers
and “are contributing to the escalation in prices of prescription drugs by keeping the tion’s share
of rebates,” which they believe “is in the no of dollars ae previously available

at http://www. hage es/F

%20NP 1049738021600 .paf According to the U. Ss. Department of a “riyhe complaint
alleges that PBMs engage in various forms of conduct designed to increase their profits, instead
of benefitting employers and consumers.” (https://www, justice. gov/atr/chapter-7-industry-
snapshot-and-competition-law-pharmaceuticals) In that case, “[a]mong other charges, the

complaint alleges that the PBMs failed to pass on rebates from drug manufacturers to health
plans and consumers” (Regulation of Pharmacy Benefit Managers: An Economic Analysis of
Regulation ¢ and Litigation as s Agents of Health Care Change, page 8, TL at: hitps://

2 . Hagens Berman
has also been extensively involved as outside counse! and litigation cc counsel i in PAL’s litigation
campaign against manufacturer copay coupons; See e.g., United Food and Commercial Workers
international Union, Local 464A Health and Welfare Fund v. Merck & Co., Inc., No. 3:12-CV-
03652 (D.N.J. filed Jun. 15, 2012) (dismissed with prejudice after manufacturer defendants
uncovered payers’ PBM contracts with rebate pass-through and point-of-sale copay coupon
capture clauses). Keller Rohrback has had an insurance defense practice for over 50 years; see,
e.g., “Keller Rohrback has a long history of serving insurance clients. Some insurers have been
clients for over 50 years” //www.kellerrohrback.com/practiceareas/insurance-litigatio

and “for about 12 years I] worked at the firm of Keller Rohrback, doing insurance defense
litigation.” (https://www.pf.um.si/site/assets/files/3557/

medicina pravo_in_druba 20172017 _mip_heller.pdf). All three PBM Defendants are now
vertically integrated with health insurers. Among the top 5 national PBMs, only MedImpact has
remained independent although de facto controlled by its single largest payer client, Kaiser
Permanente. The Agreement can therefore be best described as an agreement between payers and
payers’ current/former counsel for the purpose of protecting payers and their PBM agents while
the U.S. Congress, state legislatures and government agencies actively investigate insulin pricing
and payer-controlled patient cost-sharing.

 

 

- Page 3 of 9 -
Case 3:17-cv-01823-BRM-LHG Document 69 Filed 01/07/19 Page 4 of 9 PagelD: 1460

classes in the Bewley and Prescott cases (Article 2), and (3) the Foundation Plaintiffs’ inability,
for a period of over 12 months, to secure counsel willing to represent us in opposing the Joint
PBM-Payer Enterprise as it affects Boss v. CVS Health (Civil Action No. 17-01823), Bewley v.
C¥S Health (Civil Action No. 17-12031), and Prescott vy. CVS Heaith (Civil Action No.

17-13066).

A true copy of the fully executed “Tolling and Standsti!l Agreement” (“Agreement”)
dated January 26, 2018, entered into by the Joint PBM-Payer Enterprise is attached as Exhibit
A.4 The Foundation Plaintiffs received this fully executed agreement for the first time on
December 27, 2018. Keller Rohrback’s de facto abandonment of the Bewley and Prescott cases
to benefit the Joint PBM-Payer Enterprise is clearly documented by their execution of the
Agreement and then their failure to prosecute the Bewley and Prescott cases. Aside from Keller
Rohrback’s attempts to seal these cases to curtail public access to the Foundation Plaintiffs’
filings, they stopped prosecuting these cases immediately after they were transferred to this
Court in November 2017. PBM Defendants have taken no action against Keller Rohrback, their
associates in the Joint PBM-Payer Enterprise, for failure to prosecute these cases for over a year;

PBM Defendants, on the other hand, immediately sought dismissal with prejudice under Rule

4 Nothing in this Notice should be deemed an admission by the Foundation Plaintiffs that the
Agreement is valid and enforceable. It is in fact our belief that the Agreement is invalid and
unenforceable, It is however proof of a joint enterprise to prevent the Foundation Plaintiffs from
concurrently prosecuting their claims against payers and their PBM agents.

- Page 4 of 9 -
Case 3:17-cv-01823-BRM-LHG Document 69 Filed 01/07/19 Page 5 of 9 PagelD: 1461

41(b) of the Foundation Plaintiffs’ claims for missing a deadline by a matter of days.> The
Foundation Plaintiffs are thus adverse to the Joint PBM-Payer Enterprise—a joint enterprise
between fourteen law firms led by interim co-lead counsel (counsel of payers), the MSP
Plaintiffs (payers), and the PBM Defendants (payers/agents of payers) as memorialized by the

Agreement.

The Joint PBM-Payer Enterprise has endeavored to control the Foundation Plaintiffs’
three cases now before this Court. Article 9 of the Agreement would allow PBM Defendants to
seek a stay of Boss v. CVS Health. Article 2 could also be used by co-lead counsel in Jn re Insulin
Pricing Litigation or even by Keller Rohrback to interfere with class certification for any action
against PBM Defendants that in any way relates to insulin pricing, including Bewley v. CVS
Health and Prescott v. CVS Health. Prosecuting these latter two cases with only part of their
potential classes would be a miscarriage of justice—as is the extended delay of the putative
classes’ claims against payers and their PBM agents. The Expiration Date of the Agreement

(Article 1(c)) is, at best, no earlier than 180 days after the date on which the Court has

$ The PBM Defendants’ informal request (ECF No. 62 in Boss v. CVS) is unsubstantiated and
unreasonable. It breaches local rules. It should not be granted. It is also rendered moot by the
timely filing of this Notice. Julia Boss has the right to prosecute her claims pro se independently
from any class ailegation, and the existing complaint already contains all the required elements
ofa valid complaint. Furthermore, the PBM Defendants knew that the Agreement had in fact
been made for the specific purpose of preventing Julia Boss from taking the steps the PBM
Defendants now argue she should have taken, i.e. to prosecute Boss v. CVS. Finally, the presence
ofa pro se plaintiff, the history of this case, and the complexity of its procedural circumstances
render PBM Defendants’ informal request inadequate. See Local Rule 16.1(f)(2) (In such cases
[in which a party appears pro se] case management disputes shall be presented by forma! motion
consistent with L.Civ.R. 16.1(g).) We do not need to address the PBM Defendants’ informal
request further as this Notice of Voluntary Dismissal renders the PBM Defendants’ informal
request moot.

- Page 5 of 9 -
Case 3:17-cv-01823-BRM-LHG Document 69 Filed 01/07/19 Page 6 of 9 PagelID: 1462

adjudicated all motions to dismiss in all Insulin Actions, including Boss v. CVS Health—a
circular logical loop (Boss v. CVS Health can be prosecuted only after Boss v. CVS Health has
been fully prosecuted and dismissed) that can’t be resolved unless the Agreement itself is voided.
If deemed operative and enforceable, the Agreement renders the unconsolidation of Boss v. CVS
Health illusory insofar as the Agreement effectively prevents us from securing counsel and
prosecuting that case. The only reasonable path forward under these circumstances is thus to
voluntarily dismiss our claims in Boss v. CVS Health without prejudice—in order to immediately
terminate the PBM Defendants’ right to seek a stay under Article 9 of the Agreement—as well as
our claims in Bewley v. CVS Health and Prescott v. CVS Health, and then possibly to refile these
claims in a forum that will protect the rights of the putative classes to seek redress against payers

and their PBM agents, free from interference by the Joint PBM-Payer Enterprise.

The above-described procedural morass, engineered by the Joint PBM-Payer Enterprise,
is the primary reason we have not been able to secure legal representation. It is impossible to
prosecute Boss v. CVS Health, Bewley v. CVS Health and Prescott v. CVS Health in this Court
without directly confronting interim co-lead counsel in Jn re Insulin Pricing Litigation and Keller
Rohrback’s cooperation with PBM Defendants to prevent any party from pursuing claims against
payers and their PBM agents in a timely manner. That may mean challenging these attorneys’
capacity to compromise the putative class(es)’ right to seek redress against the parties that
actually control the prices putative class members pay at the point of sale—PBMs, as agent of
payers, and payers that control plans’ benefit design. The resulting procedural complexity and
adversarial nature of these cases has prevented us from securing counsel. We initiated our search

in November 2017 and diligently initiated multiple case assessments, some taking several

- Page 6 of 9 -
Case 3:17-cv-01823-BRM-LHG Document 69 Filed 01/07/19 Page 7 of 9 PagelID: 1463

months and requiring a substantial time commitment from us while concurrently prosecuting our
cases, advancing patients’ interest in other foras and engaging in our professional activities. Most
counsel who assessed these cases and ultimately withdrew cited reluctance to oppose current
counsel—signatories to the Agreement—as a primary reason for refusing to take these cases.
Others cited ‘procedural complexity’—complexity created in part by the existence of an
Agreement where counsel’s actual capacity to make such an agreement on behalf of the putative
class(es) would be at issue. Our most recent prospective counsel informed us on Thursday,

December 27, 2018, that they have been unable to find local counsel willing to represent us in

this Court.

We can’t prosecute Boss v. CVS Health as a putative class action without counsel; and
even if we had counsel, PBM Defendants could seek to stay this case, at any time, for months or
possibly even years under Article 9 of the Agreement. We could, in theory, remain as plaintiffs in
Bewley v. CVS Health and Prescott v. CVS Health as long as Keller Rohrback and PBM
Defendants continue to leave these cases dormant; but we cannot remain associated with a
miscarriage of justice that only serves the interest of the Joint PBM-Payer Enterprise. For over a
year, we have tried to the best of our abilities to protect the claims of the putative classes of
insulin, glucagon and test strips users against payers and their PBM agents. We now believe that
this end will be better served by voluntarily dismissing our claims altogether in all above-

mentioned cases.

6 E.g. Oregon Joint Interim Task Force On Fair Pricing of Prescription Drugs: https://
olis.leg.state.or.us/liz/201711/Committees/JFPRX/2018-05-18-13-00/MeetingMaterials

 

 

~ Page 7 of 9 -
Case 3:17-cv-01823-BRM-LHG Document 69 Filed 01/07/19 Page 8 of 9 PagelD: 1464

NOW, THEREFORE, pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil
Procedure, Pro Se Plaintiff Julia Boss and unrepresented corporate Plaintiff Type 1 Diabetes
Defense Foundation, Inc. (the Foundation Plaintiffs) hereby give notice that Boss v. CVS Health
(Civil Action No. 17-01823) is voluntarily dismissed in its entirety without prejudice, and that all
Foundation Plaintiffs’ claims in Jn re Insulin Pricing Litigation (Civil Action No. 17-00699),
Bewley v. CVS Health (Civil Action No. 17-12031), and Prescott v. CVS Health (Civil Action No.
17-13066) are also voluntarily dismissed without prejudice, each side to bear their own fees and

costs. This voluntary dismissal is not the result of a settlement.

Respectfully submitted on December 28, 2018,

//

Julia A. Boss
3059 Hendricks Hill Drive
Eugene, OR 97403

 

 

- Page 8 of 9 -
Case 3:17-cv-01823-BRM-LHG Document 69 Filed 01/07/19 Page 9 of 9 PagelD: 1465

Upon request of the Foundation Plaintiffs, Pro Se Plaintiff Julia Boss and unrepresented
corporate Plaintiff the Type | Diabetes Defense Foundation, and good cause appearing, IT IS
HEREBY ORDERED that Boss v. CVS Health (Civil Action No. 17-01823) be and hereby is
dismissed without prejudice in its entirety, each side to bear their own fees and costs. IT 1S

ALSO ORDERED that the Foundation Plaintiffs’ claims in Jn re Insulin Pricing Litigation
(Civil Action No. 17-00699), Bewley v. CVS Health (Civil Action No. 17-12031), and Prescott v.

CVS Health (Civil Action No. 17-13066) be and hereby are dismissed without prejudice.

The clerk is directed to close Boss v. CVS Health (Civil Action No. 17-01823) and to
terminate Julia Boss and the Type 1 Diabetes Defense Foundation as plaintiffs in Jn re Insulin
Pricing Litigation (Civil Action No. 17-00699), Bewley v. CVS Health (Civil Action No.

17-12031) and Prescott v. CVS Health (Civil Action No. 17-13066).

IT IS SO ORDERED.

soa 7/19

 

UNITED STATES DISTRICT JUDGE

~ Page 9 of 9 -
